Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 03/17/2021.
Claims 1-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aggarwal (US 20210174343).

Regarding Claim 1, Aggarwal teaches a method for transferring exclusive ownership of data units (Paragraphs 0040 and 0045 teach FIG. 3 illustrates a process for the optimized validation of blockchain transactions by a blockchain node in the system that utilizes start date data for blockchain wallets involved in a new blockchain transaction to optimize the confirmation process; FIG. 4 illustrates a method for the optimized validation of a blockchain transaction through the use of a parallel database and date management) comprising: inputting a request from a transferor to transfer to a transferee at least a designated one of the data units, said request including an identifier of the transferor, an identifier of the designated data unit, and an identifier of the transferee (Paragraphs 0041 and 0046 teach a receiving device of a blockchain node may receive a new blockchain transaction submitted by the sender device using any suitable communication network and method; the new blockchain transaction may include at least a digital signature generated using the sender device's private key, one or more unspent transaction outputs (e.g., and associated indices, as applicable), a destination address generated using the receiver device's public key, a transaction amount to be transferred to that destination address, and any other additional data, such as additional destination addresses and associated amounts (e.g., for a remainder to be retained by the sender device as change)); verifying the identifier of the transferor (Paragraph 0043 and 0048 teach a validation module of the blockchain node may attempt to confirm the blockchain transaction as validation thereof by using the sender device's public key; validating the new blockchain transaction may further include validating the digital signature using a public key of a cryptographic key pair associated with the first blockchain wallet); confirming the absence of any other request to transfer the designated data unit during an update period (Paragraphs 0043 and 0047 teach the validation module of the blockchain node analyzes of all identified blocks to determine if the sender device is authorized to use each unspent transaction output, to ensure each unspent transaction output has not been used in a prior transaction, and to ensure that the currency associated with each unspent transaction output is sufficient to cover the transaction amounts to be used in the transfers in the new blockchain transaction); and in a ledger, changing a designation of ownership of the designated data unit from the transferor to the transferee (Paragraphs 0044 and 0047 teach if the blockchain node determines that the transaction is confirmed successfully, then, the generation module of the blockchain node may generate a new blockchain data value for the transaction, which may be included in a new block that is generated by a blockchain node, confirmed by other blockchain nodes, and added to the blockchain using standard processes; the new block includes a new block header and one or more new data values, the one or more new data values including the new blockchain transaction, and a transmitter of the blockchain node may transmit the new block to a plurality of additional nodes in the blockchain network).

Regarding Claim 2, Aggarwal teaches all the limitations of claim 1 above; and Aggarwal further teaches in the ledger comprises a plurality of sub-ledgers, each subledger comprising a ledger data structure having elements indicating the ownership of each of a respective subset of the of the data units (Paragraph 0020 teaches the blockchain network may maintain a parallel database, which is used to reduce the data that needs to be analyzed during the confirmation of new blockchain transactions; the parallel database may be another blockchain or a sidechain to the blockchain, or a suitable type of alternative data storage, that stores data regarding the operation of blockchain wallets involved in the blockchain network; the parallel database stores the public key as an identifier for each blockchain wallet and a start date of the blockchain wallet, where the start date is a timestamp for the earliest block in the blockchain that involves the blockchain wallet).

Regarding Claim 3, Aggarwal teaches all the limitations of claim 2 above; and Aggarwal further teaches in which each subledger is structured as a blockchain (Paragraph 0020 teaches the parallel database may be another blockchain or a sidechain to the blockchain, or a suitable type of alternative data storage).

Regarding Claim 4, Aggarwal teaches all the limitations of claim 3 above; and Aggarwal further teaches each subledger includes a bill ledger for each data unit associated with it (Paragraph 0034 teaches the blockchain data may include the parallel database, such as stored in a separate database or as a sidechain or additional blockchain; the parallel database may include an entry for each blockchain wallet that has been involved with the blockchain and include at least identifying information (e.g., a public key of the wallet's cryptographic key pair) and date information, such as the timestamp for the first block in which the blockchain wallet received currency (i.e., data unit) on the blockchain); for each transfer request received for a respective data unit, including selected data representing the transfer request in a respective digitally signed bill block, each bill block also including a cryptographic link from a previously created block (Paragraphs 0019-0022 teach a blockchain transaction may consist of at least: a digital signature of the sender of currency that is generated using the sender's private key and a blockchain currency amount that is transferred or other data being stored; the transaction may also include one or more blockchain addresses of the sender where blockchain currency is currently stored (e.g., where the digital signature proves their access to such currency); addresses to which cryptographic currency has been sent that can be used in future transactions are referred to as “output” addresses, as each address was previously used to capture output of a prior blockchain transaction, also referred to as “unspent transactions,” due to there being currency sent to the address in a prior transaction where that currency is still unspent; the blockchain node identifies an entry in the parallel database for the blockchain wallet associated with the sender device ; the entry may include at least the start date for the sender device as the timestamp for the first block in the blockchain involving the sender device, such as the first time the sender device's blockchain wallet ever received currency (e.g., the first transaction for any wallet is likely to be the receipt of currency due to how blockchains operate from genesis); validation of the unspent transaction outputs may include identifying the transactions to which the outputs correspond (e.g., which may utilize transaction indices, which may be submitted with the transaction outputs) in the blockchain and analyzing other blockchain data values to ensure that the transaction outputs have not been previously used in another transaction); each bill block is included in the corresponding bill ledger, along with an emission block including cryptographic proof of the emission of the data unit (Paragraphs 0022 and 0035 teach the blockchain node would start at the genesis block and review every block and its blockchain data values through the entire life of the blockchain to identify the transaction outputs and ensure they have not been utilized; the blockchain node; the blockchain node executes a query on the blockchain data to identify the blocks that have been added since the start date for the sender device to analyze the blockchain data values thereof for confirmation of the new transaction; if the blockchain node is configured to maintain the parallel database, then the querying module may be further configured to analyze new blocks added to the blockchain at predetermined intervals to identify new blockchain wallets and associated start dates, or to identify new aggregation dates for blockchain wallets, as applicable, based on data included in blockchain data values included in the new blocks).

Regarding Claim 5, Aggarwal teaches all the limitations of claim 2 above; and Aggarwal further teaches each of the data units has a respective unique identifier, further comprising associating each data unit with a respective one of the subledgers as a function of its unique identifier (Paragraphs 0019 and 0022 teach addresses to which cryptographic currency has been sent that can be used in future transactions are referred to as “output” addresses, as each address was previously used to capture output of a prior blockchain transaction, also referred to as “unspent transactions,” due to there being currency sent to the address in a prior transaction where that currency is still unspent; the node may verify the digital signature using the public key in the cryptographic key pair of the sender's wallet and also verify the sender's access to the funds (e.g., that the unspent transactions have not yet been spent and were sent to address associated with the sender's wallet); validation of the unspent transaction outputs may include identifying the transactions to which the outputs correspond (e.g., which may utilize transaction indices (i.e., unique identifier), which may be submitted with the transaction outputs) in the blockchain and analyzing other blockchain data values to ensure that the transaction outputs have not been previously used in another transaction).

Regarding Claim 6, Aggarwal teaches all the limitations of claim 5 above; and Aggarwal further teaches further comprising performing the steps of claim 1 per-subledger, whereby transfer requests for data units associated with different subledgers are processed in parallel (Paragraph 0027-0028 teach the blockchain nodes that maintain the parallel database may review the blockchain data values added since its last processing time (e.g., during the regular interval) to identify new blockchain wallets ;when a new blockchain wallet is identified, a new entry may be added to the parallel database for that blockchain wallet. In an example, such processing may be performed daily; where archiving is utilized such processing may involve identifying aggregation blocks and updating the parallel database entry for wallets that are aggregated accordingly; the use of a parallel database to store date information for blockchain wallets enables a blockchain node to limit its analysis of past blocks in the blockchain to only those added since the relevant dates in the parallel database, which can vastly reduce the number of blocks that are analyzed, thereby increasing the speed of the operations performed by blockchain nodes in the confirmation of transactions).

Regarding Claim 8, Aggarwal teaches all the limitations of claim 5 above; and Aggarwal further teaches entering into an emitter subledger identifiers of newly emitted data units (Paragraphs 0024, 0027, and 0042 teach in cases where a new transaction is submitted and the blockchain node cannot identify entries in the parallel database for both blockchain wallets, a new entry may be created in the parallel database for the blockchain wallets that do not have entries; only a receiver device may be missing an entry as any blockchain wallet sending currency must have already been involved in a past transaction; in these cases, upon successful confirmation of the new transaction, a new entry may be added to the parallel database for the receiver device's blockchain wallet, which includes the timestamp for the new block that includes the new transaction in the entry; where archiving is utilized, as discussed above, such processing may involve identifying aggregation blocks and updating the parallel database entry for wallets that are aggregated accordingly; the querying module of the blockchain node may execute a query on the blockchain data to identify only those blocks that have been added to the blockchain since the sender device's start date with the blockchain; if there is no data entry in the parallel database for the sender device, then, the querying module of the blockchain node may execute a query on the memory of the blockchain node to insert a new entry in the parallel database for the sender device that includes its public key and the current timestamp as its start date).

Regarding Claim 9, Aggarwal teaches all the limitations of claim 5 above; and Aggarwal further teaches in which each data unit corresponds to a monetary unit having a nominal value (Paragraph 0019 and 0041 teach the transaction includes a blockchain currency amount that is transferred to a destination address, and any other additional data, such as additional destination addresses and associated amounts (e.g., for a remainder to be retained by the sender device as change)).

Regarding Claim 10, Aggarwal teaches all the limitations of claim 9 above; and Aggarwal further teaches generating a cryptographic proof of at least one state by obtaining a digital signature for a state input by submitting a representation of the state input to a hash tree infrastructure, in which the digital signature comprises a vector of sibling values enabling recomputation upward through the hash tree infrastructure to a root value that represents an uppermost value of the hash tree infrastructure having a plurality of tree input values submitted during an accumulation period at a corresponding calendar time, said root value being included in the digital signature (Paragraphs 0016, 0019, and 0022 teach the data reference value may be a hash value generated via the hashing of the one or more data values; for instance, the block reference value may be the root of a Merkle tree generated using the one or more data values; a blockchain transaction may consist of at least: a digital signature of the sender of currency that is generated using the sender's private key, a blockchain address of the recipient of currency generated using the recipient's public key, and a blockchain currency amount that is transferred or other data being stored. In some blockchain transactions, the transaction may also include one or more blockchain addresses of the sender where blockchain currency is currently stored (e.g., where the digital signature proves their access to such currency), as well as an address generated using the sender's public key for any change that is to be retained by the sender; addresses to which cryptographic currency has been sent that can be used in future transactions are referred to as “output” addresses, as each address was previously used to capture output of a prior blockchain transaction, also referred to as “unspent transactions,” due to there being currency sent to the address in a prior transaction where that currency is still unspent; the blockchain node may then attempt to confirm the new blockchain transaction by validating the digital signature generated by the sender device and included in the submission, and also validating the unspent transaction outputs provided in the transaction; validation of the unspent transaction outputs may include identifying the transactions to which the outputs correspond (e.g., which may utilize transaction indices, which may be submitted with the transaction outputs) in the blockchain and analyzing other blockchain data values to ensure that the transaction outputs have not been previously used in another transaction; the blockchain node must ensure that the currency trying to be spent by the sender device has not already been spent elsewhere; in a traditional blockchain, the blockchain node would start at the genesis block and review every block and its blockchain data values through the entire life of the blockchain to identify the transaction outputs and ensure they have not been utilized; in this system , the blockchain node can limit its analysis to only the first block since the sender device  became involved in the blockchain and the blocks added since then); whereby a later purportedly authentic representation of the state input may be verified as being valid if, upon recomputing a hash tree path represented by the sibling values, from the purportedly authentic representation of the state input through the hash tree, the same root value is obtained as is contained in the digital signature (Paragraphs 0037 and 0043 teach the blockchain node may also include a validation module configured to perform validations for the blockchain node; the validation module may receive instructions as input, which may also include data to be used in performing a validation, may perform a validation as requested, and may output a result of the validation to another module or engine of the blockchain node to ensure that the sender device is authorized to use the transaction outputs included in the new transaction submission and that the transaction outputs have not been previously used to transfer currency in another transaction; the validation module may also be configured to validate digital signatures using public keys and suitable signature generation algorithms; the blockchain node may determine if the validation performed was successful or not based on the result provided by the validation module).

Regarding Claim 11, Aggarwal teaches all the limitations of claim 10 above; and Aggarwal further teaches in which the state is the emission of the monetary unit and the state input is the identifier of the monetary unit (Paragraph 0041 teaches the new blockchain transaction may include one or more unspent transaction outputs (e.g., and associated indices, as applicable)).

Regarding Claim 12, Aggarwal teaches all the limitations of claim 10 above; and Aggarwal further teaches in which the state is ownership of the monetary unit, and the state input includes the identifier of the monetary unit and the identifier of the transferor (Paragraph 0041 teaches the new blockchain transaction may include at least a digital signature generated using the sender device's private key, one or more unspent transaction outputs (e.g., and associated indices, as applicable), a destination address generated using the receiver device's public key, a transaction amount to be transferred to that destination address, and any other additional data, such as additional destination addresses and associated amounts).

Regarding Claim 13, Aggarwal teaches all the limitations of claim 10 above; and Aggarwal further teaches in which the state is the transfer of the monetary unit from the transferor to the transferee, and the state input is the identifier of the monetary unit and the identifier of the most recent transferee (Paragraph 0041 teaches the receiving device of the blockchain node may receive a new blockchain transaction submitted by the sender device using any suitable communication network and method; the new blockchain transaction may include at least a digital signature generated using the sender device's private key, one or more unspent transaction outputs (e.g., and associated indices, as applicable), a destination address generated using the receiver device's public key, a transaction amount to be transferred to that destination address, and any other additional data, such as additional destination addresses and associated amounts).

Regarding Claim 15, Aggarwal teaches all the limitations of claim 10 above; and Aggarwal further teaches in which the update period is the accumulation period of the hash tree infrastructure at the time of changing ownership (Paragraphs 0027, 0035, and 0042 teach if the new transaction involving the sender device and receiver device is one where the receiver device  is participating in its first blockchain transaction, the transaction may be confirmed and added to a block without immediate updating of the parallel database; the blockchain nodes that maintain the parallel database may review the blockchain data values added since its last processing time (e.g., during the regular interval) to identify new blockchain wallets (e.g., the receiver device); such processing may be performed daily; in embodiments where archiving is utilized, as discussed above, such processing may involve identifying aggregation blocks and updating the parallel database entry for wallets that are aggregated accordingly; if the blockchain node  is configured to maintain the parallel database, then the querying module  may be further configured to analyze new blocks added to the blockchain at predetermined intervals to identify new blockchain wallets and associated start dates, or to identify new aggregation dates for blockchain wallets, as applicable, based on data included in blockchain data values included in the new blocks; the blockchain node may determine if wallet data is found for the sender device's blockchain wallet in the parallel database, such as based on the results of the query performed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (US 20210174343) in view of Xie (US 20200327545).

Regarding Claim 7, Aggarwal teaches all the limitations of claim 5 above; and Aggarwal further teaches inputting each transfer request to a plurality of processing systems, each processing system having a respective copy of the respective subledger and separately performing the step of confirming the absence of any other request to transfer the designated data unit during the update period (Paragraphs 0021-0022 and 0027-0028 teach the blockchain node therefore identifies an entry in the parallel database for the blockchain wallet associated with the sender device; the blockchain node may then attempt to confirm the new blockchain transaction by validating the digital signature generated by the sender device and included in the submission, and also validating the unspent transaction outputs provided in the transaction; validation of the unspent transaction outputs may include identifying the transactions to which the outputs correspond (e.g., which may utilize transaction indices, which may be submitted with the transaction outputs) in the blockchain and analyzing other blockchain data values to ensure that the transaction outputs have not been previously used in another transaction; the blockchain node must ensure that the currency trying to be spent by the sender device has not already been spent elsewhere; if the new transaction involving the sender device and receiver device is one where the receiver device is participating in its first blockchain transaction, the transaction may be confirmed and added to a block without immediate updating of the parallel database; the blockchain nodes that maintain the parallel database may review the blockchain data values added since its last processing time (e.g., during the regular interval) to identify new blockchain wallets (e.g., the receiver device); the use of a parallel database to store date information for blockchain wallets enables a blockchain node to limit its analysis of past blocks in the blockchain to only those added since the relevant dates in the parallel database, which can vastly reduce the number of blocks that are analyzed, thereby increasing the speed of the operations performed by blockchain nodes in the confirmation of transactions).
However, Aggarwal does not explicitly teach determining a Byzantine Fault Tolerant consensus state of the subledger at the end of the update period as a function of states of the copies of the subledger; and updating the ledger according to the consensus state.
Xie from same or similar field of endeavor teaches determining a Byzantine Fault Tolerant consensus state of the subledger at the end of the update period as a function of states of the copies of the subledger (Paragraphs 0036-0037, 0068, and 0074-0075 teach in practical Byzantine fault tolerance (PBFT), the consensus nodes are provided in a sequence that includes a primary consensus node, and backup consensus nodes; the primary consensus node is periodically changed, and transactions are added to the blockchain by all consensus nodes within the blockchain network reaching an agreement as to the world state of the blockchain network; messages are transmitted between consensus nodes, and each consensus nodes proves that a message is received from a specified peer node, and verifies that the message was not modified during transmission; in PBFT, the consensus protocol is provided in multiple phases with all consensus nodes beginning in the same state; to begin, a client sends a request to the primary consensus node to invoke a service operation (e.g., execute a transaction within the blockchain network); in response to receiving the request, the primary consensus node multicasts the request to the backup consensus nodes, and the backup consensus nodes execute the request, and each sends a reply to the client; the client waits until a threshold number of replies are received. In some examples, the client waits for f+1 replies to be received, where f is the maximum number of faulty consensus nodes that can be tolerated within the blockchain network; the final result is that a sufficient number of consensus nodes come to an agreement on the order of the record that is to be added to the blockchain, and the record is either accepted, or rejected; for each of the multiple transactions, the transaction is pre-executed by the network node based on a first current state of a blockchain in the blockchain network before performing a consensus process of the plurality of transactions, and one or more accounts affected by the pre-executing the transaction are determined; the first current state of a blockchain in the blockchain network can be the current or latest state of the blockchain at the time of the pre-execution of the transaction; multiple transactions are executed by executing the one or more groups of transactions in parallel based on a second current state of the blockchain in the blockchain network; for example, FIG. 3B shows an example where the transactions 302 a-d, 304 a-c, 306 a-c, and 308 a-b are executed by executing the four groups 340 a-d of smart contract transactions in parallel according to the parallel execution order; the four groups 340 a-d of smart contract transactions are executed in parallel based on the second current state of the blockchain in the blockchain network such as the current or latest state of the blockchain at the time of the executing the respective transactions (e.g., at the time of the parallel execution of the transactions 302 a-d, 304 a-c, 306 a-c, and 308 a-b); the second current state of the blockchain is different from the first current state of the blockchain in the blockchain network; data saved in the blockchain in the second current state may be different from the data saved in the blockchain in the first current state; in this case, the executing of a transaction based on the second current state of the blockchain may affect different accounts than those affected by pre-executing the transaction based on the first current state of the blockchain; for each of the multiple transactions, one or more accounts affected by the executing the transaction are determined; once the transaction is executed, the one or more accounts affected by the executing the transaction can be ascertained); and updating the ledger according to the consensus state (Paragraph 0077 teaches in response to determining that, for one of the multiple transactions, the one or more accounts affected by the executing the transaction are the same as the one or more accounts affected by the pre-executing the transaction and the one or more accounts affected by the executing the transaction are not affected by any previously executed transactions in the multiple transactions, the execution of the transaction is committed; committing the execution of the multiple transactions can include one or more of writing the execution results of the multiple transactions into the blockchain of the blockchain network, or returning the execution results of the multiple transactions to one or more clients of the blockchain network).
It would have been prima facie obvious to one or ordinary skill in the art
before the effective filing date of the claimed invention to have modified Aggarwal
to incorporate the teachings of Xie to determine a Byzantine Fault Tolerant consensus state of the subledger at the end of the update period as a function of states of the copies of the subledger; and update the ledger according to the consensus state.
There is motivation to combine Xie into Aggarwal because executing the transaction groups 340 a, 340 b, 340 c, and 304 d in parallel can leverage multi-core or multi-thread processing power of each network node, and lead to increases in the processing speed and transaction throughput in the blockchain network, as the network is now executing four transactions at any one time in parallel rather than just one if all transactions were executed serially (Xie Paragraph 0060). In some embodiments, the pre-execution of the transactions can make better use of the computational resources or processing power of the network node without introducing additional delay or latency (Xie Paragraph 0068).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (US 20210174343) in view of Qing (US 20200294009).

Regarding Claim 14, Aggarwal teaches all the limitations of claim 13 above; however, Aggarwal does not explicitly teach sending a wallet of the transferee a reduced bill ledger containing transfer data corresponding to the transfer of the monetary unit, including at least the root value corresponding to the transfer of the monetary unit.
Qing from same or similar field of endeavor teaches sending a wallet of the transferee a reduced bill ledger containing transfer data corresponding to the transfer of the monetary unit, including at least the root value corresponding to the transfer of the monetary unit (Paragraphs 0070 and 0072 teach before reimbursing the target electronic bill, the reimbursement initiator can send a reimbursement confirmation request for the target electronic bill to the blockchain node, to confirm whether the target electronic bill is allowed to be reimbursed; after receiving the reimbursement confirmation request, the blockchain determines the current bill state of the target electronic bill based on the maintained state machine; when the determined bill state is an unreimbursed state (indicating that no other bill-related party previously initiated reimbursement for the target electronic bill), the bill state of the target electronic bill in the state machine is switched to the reimbursement locked state, and the bill-related party is instructed to reimburse the target electronic bill; when the determined bill state is a reimbursement locked state (indicating that another bill-related party has previously initiated reimbursement for the target electronic bill), the bill-related party is notified that the target electronic bill is in the reimbursement locked state, that is to say, reimbursement for the target electronic bill is prohibited (if the bill-related party reimburses the target electronic bill, duplicated claims occur); when the blockchain node receives the reimbursement confirmation request for the target electronic bill, if the state machine corresponding to the target electronic bill is currently in the unreimbursed state, the state machine is switched to the reimbursement locked state. Similarly, when a smart contract is published on the blockchain to reimburse the target electronic bill, the reimbursement initiator can send a reimbursement transaction (including the identification information of the target electronic bill) to the blockchain node to invoke the smart contract to reimburse the target electronic bill; the operation data is the identification information of the target electronic bill included in the reimbursement transaction for the target electronic bill; when the blockchain node receives the reimbursement transaction for the target electronic bill, if the state machine corresponding to the target electronic bill is currently in the unreimbursed state, the state machine is switched to the reimbursement locked state).
It would have been prima facie obvious to one or ordinary skill in the art
before the effective filing date of the claimed invention to have modified Aggarwal
to incorporate the teachings of Qing to send a wallet of the transferee a reduced bill ledger containing transfer data corresponding to the transfer of the monetary unit, including at least the root value corresponding to the transfer of the monetary unit.
There is motivation to combine Qing into Aggarwal because before reimbursing an electronic bill, a reimbursing company can query whether the electronic bill has been reimbursed, voided, reversed, etc. by using the state machine maintained on the blockchain, thus improving the efficiency of reimbursing the electronic bill, and alleviating problems such as duplicated claims and reimbursement error (Qing Paragraph 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wertheim et al. (US 20210273807) teaches systems and methods are disclosed for scaling and accelerating decentralized execution of transactions. In one implementation, transactions are divided into transaction segments. A first transaction segment is executed and relevant initialization state for the first transaction segment is determined. A second transaction segment is executed based on the execution of the first transaction segment. Based on the execution of the second transaction segment and an output of the execution of the first transaction segment, a second initialization state is determined. The first transaction segment and the first initialization state are provided to a first execution shard. The second transaction segment and the second initialization state are provided to a second execution shard. A validation of result(s) of the transactions is received. The validation is computed based an output of the execution of the first transaction segment and an output of the execution of the second transaction segment.
Hassanzadeh Nazarabadi et al. (US 20220191037) teaches a blockchain architecture operating over a skip graph-based P2P overlay to improve a communication and storage efficiency, a convergence to centralization, and consistency problems of existing blockchain solutions is provided. The blockchain architecture provides addressable peers, blocks, and transactions within a network; making the addressable peers, the blocks and transactions efficiently accessible in an on-demand manner by peers using a skip graph lookup operation where no peer is required to store an entire blockchain, and stores a replicated subset of the blocks and transactions and answers queries of other peer on the blocks and transactions. The blockchain architecture discloses a fair blockchain with a uniform chance for participating peers to be involved in a consensus protocol regardless of an influence of the participating peers in a system with an improved consistency governing a deterministic fork-resolving policy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY P JONES/Examiner, Art Unit 3685